Motion to Abate Granted; Motion to Extend Time to File Appellant’s Brief
Denied as Moot; Abatement                   Order filed September 14,
2015




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00601-CV
                                ____________

                         In the Interest of N.S., a Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-03294J


                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment signed June 9, 2015, in a suit
in which the termination of the parent-child relationship is at issue. Appellant’s
brief was due September 8, 2015. No brief was filed. Appointed counsel Donald
M. Crane has filed a motion to abate this appeal and a motion to extend time to file
appellant’s brief on the grounds appellant desires to proceed pro se. We grant
appellant’s motion to abate, deny appellant’s motion to extend time to file a brief
as moot, and enter the following order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing to determine (1) whether appellant desires to continue this appeal; (2)
whether appellant desires to proceed pro se; and (3) whether to allow appointed
counsel Donald M. Crane to withdraw and appellant to proceed pro se. The judge
shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, and supplemental clerk’s record shall be filed
with the clerk of this court on or before September 24, 2015.

       The appeal is abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.